         Case 3:16-md-02741-VC Document 3085 Filed 03/19/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC

                                                     ORDER REGARDING REDACTION OF
 This document relates to:
                                                     EUROPEAN INFORMATION
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                     Dkt. No. 3081



        In order to comply with the European Union’s privacy laws, Monsanto redacted certain

information on corporate documents produced during the course of this litigation. The plaintiff

has now requested that the Court order this information to be unredacted in full in order to

appropriately litigate the case. In light of the Court’s discussion of this issue with the parties, the

Court hereby orders Monsanto to unredact the European information in full for documents

published to the jury or admitted into evidence during Phase 2 of this trial. Pursuant to party

agreement, personal identify information such as phone numbers may remain redacted.

        IT IS SO ORDERED.

Date: March 19, 2019                                            ___________________________
                                                                Honorable Vince Chhabria
                                                                United States District Court
